Citation Nr: 0836511	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-13 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided in connection with the 
appellant's care at Vanderbilt University Medical Center on 
June 15, June 22, and July 7, 2006.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

According to the VAMC, the appellant served in the U.S. Army 
from April 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October and November 2006 decisions by the 
agency of original jurisdiction (AOJ).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1002 (2007).  To receive payment or reimbursement, a 
claimant must file a claim within 90 days after the latest of 
the following:

(1)	July 19, 2001;

(2)	The date that the veteran was discharged 
from the facility that furnished the emergency 
treatment;

(3)	The date of death, but only if the death 
occurred during transportation to a facility 
for emergency treatment or if the death 
occurred during the stay in the facility that 
included the provision of the emergency 
treatment; or

(4)	The date the veteran finally exhausted, 
without success, action to obtain payment or 
reimbursement for the treatment from a third 
party.

38 C.F.R. § 17.1004(d) (2007).

Unfortunately, the appellant's case is not yet ready for 
final appellate review.  The Board cannot verify his status 
as a "veteran" based on the evidence presently of record.  
See, e.g., 38 C.F.R. § 3.203 (2007).  He has not been 
provided a notice letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)), and it is not 
entirely clear whether the claims here in question were 
timely filed. (On administrative review in October 2006 and 
April 2007, it was noted that the claims in this case were 
received within 90 days of the relevant dates of service.  
However, in the statement of the case (SOC) and supplemental 
SOC (SSOC), dated in April and June 2007, respectively, it 
was noted that the earliest relevant claim was received on 
October 9, 2006; a date more than 90 days after June 15, June 
22, and July 7, 2006.)  These matters required additional 
development.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the 
appellant.  Among other things, the letter 
should inform the appellant that in order to 
substantiate a claim for payment or 
reimbursement under the provisions of 
38 U.S.C. § 1725 the evidence must establish 
that a claim was received within 90 days 
after the latest of (a) the date that he was 
discharged from the facility that furnished 
the emergency treatment or (b) the date that 
he finally exhausted, without success, action 
to obtain payment or reimbursement for the 
treatment from a third party.  He should be 
given a reasonable opportunity to respond to 
the notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the record on appeal.

2.  Obtain a copy of the appellant's DD Form 
214 and associate it with the record on 
appeal.

3.  Thereafter, take adjudicatory action on 
the matter here in question.  In so doing, 
consider whether a claim for payment or 
reimbursement was timely filed with respect 
to the June 15, June 22, and/or July 7, 2006 
dates of service.  (If it is determined that 
one or more claims were timely filed, the 
basis for that finding should be clearly 
stated in the record.)  If any benefit sought 
remains denied, furnish an SSOC to the 
appellant.  The SSOC should contain, among 
other things, a citation to, and summary of, 
38 C.F.R. § 17.1004.

After the appellant has been given an opportunity to respond 
to the SSOC, the record on appeal should be returned to this 
Board for further appellate review.  No action is required by 
the appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

